DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed July 1, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received July 1, 2021 are acceptable for examination purposes.
Specification
The specification received July 1, 2021 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the contact piece" in line 7.  There is insufficient antecedent basis for this limitation in the claim as claim 1 recites plural contact pieces.  Claim 1 recites a contact piece formed on each of the resin frames, of which there are a plurality of resin frames.  Therefore, as there are a plurality of resin frames, each frame formed with a contact piece, then the claims recite plural contact pieces.  Subsequent recitation of “the contact piece” is unclear as to which contact piece(s) the limitation “the contact piece” is referencing.  The limitation “the contact piece” at line 7 should be amended to “each contact piece” as the inventive contact pieces 38/39 appear to be plural in conjunction with the plural resin frames.  
Claims 2 and 4 also recite the singular form of “the contact piece” similar to the limitation of claim 1, line 7 and is rejected to for the same reasons.  Claims 2-4 are also dependent upon claim 1 and do not remedy this issue.  Therefore, claims 2-4 are also rejected for this reasons.   Note that the manner by which claim 3 recites the phrase “the contact piece” therein is not indefinite in the contact of this claim as each of “the contact piece” limitations are sufficiently defined therein. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (U.S. Patent Application No. 2015/0037633) in view of Tsuruta et al. (U.S. Patent Application No. 2014/0302378).
	As to claim 1, Akiyama discloses a power storage device (Figs. 1-9) comprising:
	A housing case 20;
	A power storage module 30 including a plurality of power storage cells 31 disposed inside the case 20;
	A plurality of frames 40 each disposed between a respective pair of cells 31; wherein
	A contact piece formed on each of the resin frames, wherein the contact piece is in contact with an inner surface of the housing case 20.

    PNG
    media_image1.png
    708
    658
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    421
    570
    media_image2.png
    Greyscale

	As to claim 2,  the housing  case 20 has a bottom surface provided with recessed portions 21 which open upward from the lowermost surface of the case 20 (Figs. 2 and 7), the power storage modules 30 are disposed to close the openings 21 (Figs. 2 and 7) and forms a cooling passage through the passage underneath member 28 (Fig. 6) and the contact pieces shown above come into contact with a portion of the inner circumferential surface of the housing adjacent to an opening edge of the openings 21 (Figs. 2, 6 and 7).
	Akiyama does not disclose the particular material for frames 40 (claim 1).
	One of ordinary skill in the art would have appreciated the frames 40 to be selected of suitable material, such as a resin material to effectively insulate adjacent cells from each other (see para. [0051] of Tsuruta).  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the frames of Akiyama to be a resin material as taught by Tsuruta since it would have provided for improved electrical insulation between adjacent cells in the battery array.  
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.  With respect to claim 3, none of the cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the power storage device of claim 3, wherein the power storage cells are arranged in an arrangement direction, both ends of the power storage module are fixed to the housing case in the arrangement direction, and 5the contact piece formed on one of the resin frames that is located at a center position in the arrangement direction is higher in modulus of elasticity than the contact piece formed on one of the resin frames that is located on one end position in the - 14 -9200447US01 arrangement direction.  
There is no reasonable teaching or suggestion within the cited prior art of record to vary the modulus of elasticity of contact pieces in the manner recited in claim 3.
b.  With respect to claim 4, none of the cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the power storage device of claim 4, wherein each of the resin frames includes a bottom plate disposed on a lower surface of each of the power storage 5cells, and a coupling portion formed on the bottom plate, the coupling portions of the resin frames adjacent to each other are coupled to each other, the contact piece protrudes downward from a lower surface of the bottom plate, 10the contact piece protrudes downward below the coupling portion, and the coupling portion is located apart from the inner circumferential surface of the housing case.
While Akiyama further teaches of additional coupling portions 45, these coupling portions are not formed on the bottom plate of the resin frames.  Furthermore, Akiyama does not teach then of the combination of contact pieces and coupling portions in the particular arrangement recited in claim 4.  While Tsuruta teaches of a pair of projections 45a and 45b disposed on both ends of the resin frames 45, the purposes is to define a recess to receive a binding band 50c or 50d.   There is no motivation to combine these teachings as Akiyama does not require binding bands at the bottom of the battery modules 30, modules and frames of which are further constrained and retained within openings 21. There is no reasonable teaching or suggestion within the cited prior art of record to meet the limitations of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 9,947,910 discloses of conventional resin frames 2A disposed between adjacent cells in a power storage device.  Such frames being void of contact pieces in the manner disclosed by the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725